 


109 HR 4874 IH: Hope Housing Act of 2006
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4874 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Ross introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To authorize the Federal Emergency Management Agency to provide relief to the victims of Hurricane Katrina and Hurricane Rita by placing manufactured homes in flood plains, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hope Housing Act of 2006. 
2.DefinitionsIn this Act— 
(1)the term authorized placement means placing a covered manufactured home as authorized by subparagraph (A), (B), or (C) of section 3(a)(1); 
(2)the term base flood means the flood which has a 1 percent chance of being equaled or exceeded in any given year; 
(3)the term costal high hazard area means an area subject to high velocity waters, including hurricane wave wash or a tsunami; 
(4)the term covered civil action means a civil action against the Federal Government for damages related to the flooding of a covered manufactured home that is the subject of an authorized placement; 
(5)the term covered manufactured home means a manufactured home purchased by the Federal Emergency Management Agency during the period beginning on August 1, 2005, and ending on the date of enactment of this Act; 
(6)the term Director means the Director of the Federal Emergency Management Agency; 
(7)the term flood means a general and temporary condition of partial or complete inundation of normally dry land areas from— 
(A)the overflow of inland or tidal waters; or 
(B)the unusual and rapid accumulation or runoff of surface waters from any source; 
(8)the term flood plain means an area which has a .2 percent chance of being flooded in any given year; 
(9)the term floodway means that portion of the flood plain which— 
(A)provides for the discharge of the base flood so the cumulative increase in water surface elevation is no more than 12 inches; and 
(B)is effective in carrying flow, within which this carrying capacity shall be preserved and where the flood hazard is generally highest; and 
(10)the term manufactured home has the same meaning as in section 603 of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5402). 
3.Emergency housing for victims 
(a)Use of Manufactured homes 
(1)In generalNotwithstanding any other provision of law, including section 9.13 of title 44, Code of Federal Regulations (or any corresponding similar regulation or ruling), the Director may place a covered manufactured home— 
(A)in a floodway or costal high hazard area; 
(B)in a flood plain, without elevating such home up to the base flood level; or 
(C)in a flood plain, without complying with— 
(i)the decision-making process required under section 9.6 of title 44, Code of Federal Regulations (or any corresponding similar regulation or ruling); and 
(ii)the mitigation requirements under section 9.11 of title 44, Code of Federal Regulations (or any corresponding similar regulation or ruling). 
(2)Types of useAny authorized placement shall be used to house an individual displaced by Hurricane Katrina of 2005 or Hurricane Rita of 2005. 
(3)Promotional materialsThe Director shall make appropriate changes to any promotional materials to reflect, and otherwise publicize, the authorization in this subsection. 
(4)Rule of constructionNothing in this subsection shall be construed to prohibit any other lawful use of a covered manufactured home. 
(b)Liability 
(1)In generalIf the Director makes an authorized placement, a covered civil action relating to the covered manufactured home involved in such authorized placement may not be brought in any Federal or State court. 
(2)NoticeThe Director shall provide any person to whom the Director provides a covered manufactured home as part of an authorized placement with written notice of— 
(A)the potential risks associated with such placement; and 
(B)the limitations on liability under paragraph (1). 
 
